*909ORDER
PER CURIAM
In his sole point on appeal, Edmonds claims that the motion court clearly erred in denying his Rule 24.035 motion that asserted trial counsel was ineffective for failing to inform Edmonds of the definition of the term “forcible compulsion” as set forth in § 556.061(12), and to advise Ed-monds, based on that definition, that he had a viable legal defense to the first-degree sodomy charge against him. We disagree and affirm because we find that the motion court did not clearly err in determining that the record refutes Ed-monds’s ineffective-assistance claim.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).